DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered.
 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species , as set forth in the Office action mailed on 1/22/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/22/21 is withdrawn.  Claim 15, directed to a first sleeve is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A phone call was made to the Applicant to confirm the below changes to the claims, however, no response was received.

The application has been amended as follows: 
4. (Currently Amended) The disposable injection needle according to claim 1, wherein: the second sleeve is further provided with at least one guiding portion that extends radially outward from the body of the second sleeve, the first sleeve is provided with a guiding engagement portion onan inner wall of the first sleeve, wherein the at least one guiding portion engages with the guiding engagement portion to guide the axial movement of the second sleeve.

8. (Currently Amended) The disposable injection needle according to claim 6, wherein: the at least one limit arm is adapted to deform radially inward when pressed by an inner wall of the engaging cylinder or that of the first sleeve.
15. (Currently Amended) The disposable injection needle according to claim 1, wherein: an inner wall of the first sleeve is provided with the stop surface and the limit groove, or the first sleeve is provided with the limit groove, and the needle mount is provided with the stop surface; the stop surface is closer to the first opening than the limit groove.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a disposable injection needle having a needle mount, a first sleeve, a second sleeve within the first sleeve, and elastic element to move the second sleeve axially. The needle mount includes a stop surface a limit groove, the second sleeve has a limit arm and a limit face and protruding member that slides within the limit groove. In use, the protruding member within the limit groove moves towards a first opening and is adapted to hook onto the one end of the limit groove, while a limit face abuts a stop surface. The claims particularly define the relationships between each of the structural elements in such a way that each of the elements works with another structural element in a specific manner. The closest prior art is Rozwadowski (US 2016/0228654 A1). Rozwadowski teaches a disposable injection needle having a first and second sleeve with a protruding member that slides relative to the first sleeve. However, Rozwadowski does not teach each of the structural components and how they work with one another, particularly that the protruding member slides within a limit groove in order to hook one end of the limit groove and the limit face abutting against the stop surface. Therefore, by reciting this limitation, in combination with the other structural limitations, overcomes the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783